Case 2:21-cv-04969-DRH-SIL Document 1 Filed 09/03/21 Page 1 of 13 PageID #: 1




Russell G. Wheeler (RW0687)
Charny & Wheeler P.C.
9 West Market Street
Rhinebeck, New York 12572
Tel - (845) 876-7500
Fax - (845) 876-7501
rwheeler@charnywheeler.com

Attorneys for Plaintiff


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

EILEEN STAPLETON,

                                                          Civil Action No.
                          Plaintiff,
        v.                                                COMPLAINT

C.T. LOWNDES & COMPANY, TINA ROLLINS, in
her individual capacity, and SARAH LOWNDES, in
her official capacity,

                          Defendants.


       1.      Plaintiff Eileen Stapleton, by and through her attorneys Charny & Wheeler P.C.,

brings this Complaint against Defendants and in support thereof states as follows:

                                  NATURE OF THE ACTION

       2.      This is an action for damages and other relief against defendant C.T. Lowndes &

Company (herein Corporate Defendant) under the Americans with Disabilities Act, against

Corporate Defendant and defendants Tina Rollins (herein Defendant Rollins) and Sarah

Lowndes (herein Defendant Lowndes) under Article 15 of the New York Executive Law, all

based upon Corporate Defendant's and Defendants Lowndes' failure to accommodate Plaintiff's

disability and upon Corporate Defendant's and Defendants Lowndes' unlawful termination of

Plaintiff from employment because of her disability, record of disability, because Defendants

                                                1
Case 2:21-cv-04969-DRH-SIL Document 1 Filed 09/03/21 Page 2 of 13 PageID #: 2




perceived Plaintiff as disabled, and/or because Plaintiff engaged in a protected activity with

regard to her disability, all as aided and abetted by Defendant Rollins.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1343 in that Plaintiff's claims are brought under the Americans with Disabilities Act, 42 U.S.C.

§§ 12101, 12117 and 42 U.S.C. § 1981a. Supplemental jurisdiction over Plaintiff's state law

claims by pursuant to 28 U.S.C. § 1367.

       4.      Venue is proper pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) as Corporate

Defendant resides within the Eastern District of New York within the meaning of 28 U.S.C. §

1391(c)(2) and because Defendant's unlawful discrimination and retaliation against Plaintiff

occurred in Long Beach, New York, within the Eastern District.

                                            PARTIES

       5.      Plaintiff Eileen Stapleton (herein Plaintiff) is a fifty-six (56) year-old female who

resides in Long Beach, New York.

       6.      Upon information and belief, at all times relevant herein, Corporate Defendant is

a for-profit business corporation organized and existing under the laws of South Carolina and

having a principal place of business located upon information and belief in Charleston, South

Carolina.

       7.      Upon information and belief, at all relevant times, Corporate Defendant is

registered with the New York State Department of State as a foreign business corporation in the

County of Queens, within the Eastern District of New York.




                                                 2
Case 2:21-cv-04969-DRH-SIL Document 1 Filed 09/03/21 Page 3 of 13 PageID #: 3




       8.     Upon information and belief, at all times relevant herein, Corporate Defendant

operated as an independent insurance broker providing a range of personal and commercial

insurance products.

       9.     Upon information and belief, at all times relevant herein, Corporate Defendant is

licensed to and does operate in twenty (20) states, including New York.

       10.    Upon information and belief, at all times relevant herein, Corporate Defendant

employed in excess of fifteen (15) employees.

       11.    Upon information and belief, at all relevant times, Defendant Rollins was

employed by Corporate Defendant as Office - Processing Center Manager in Charleston, South

Carolina.

       12.    Upon information and belief, Defendant Rollins currently resides in South

Carolina.

       13.    Upon information and belief, at all times relevant herein, Defendant Lowndes

was employed by Corporate Defendant as Human Resources Officer for Corporate Defendant in

Charleston, South Carolina.

       14.    Upon information and belief, at all times relevant herein, Defendant Lowndes had

the power to hire and fire employees of Corporate Defendant, supervised and controlled the work

schedules of employees of Corporate Defendant, determined the rate and method of payment of

employees of Corporate Defendant, and maintained employment records on behalf of Corporate

Defendant as to its employees.

       15.    At all times relevant herein, Defendant Lowndes was an employer within the

meaning of N.Y. Executive Law § 296(1).




                                                3
Case 2:21-cv-04969-DRH-SIL Document 1 Filed 09/03/21 Page 4 of 13 PageID #: 4




        16.     Upon information and belief, Defendant Lowndes currently resides in Charleston,

South Carolina.

                                             FACTS

        17.     Beginning in March 2018, Corporate Defendant employed Plaintiff at one of its

locations within South Carolina. At no time during her employment was Plaintiff the subject of

discipline or criticisms of poor job performance.

        18.     Plaintiff thereafter moved to Long Beach, New York and on or about May 28,

2019 was hired by Corporate Defendant as a Commercial Lines Assistant (herein "CLA")

working remotely from Long Beach, New York at Corporate Defendant's location in Goose

Creek, South Carolina.

        19.     Throughout her tenure as a CLA, Corporate Defendant communicated with

Plaintiff at her home in New York State through Defendants Rollins and Lowndes by way of

telephone, email, Skype and electronic messages to assign work, monitor her performance,

coordinate scheduling, and administer the terms and conditions of her employment.

        20.     In or about Summer 2019, Plaintiff began experiencing a variety of physical

symptoms, including anxiety and fatigue, and began making unusual and minor but apparent

errors in her work product for Corporate Defendant.

        21.     Notwithstanding the above-described errors in her work product, at relevant time

did Plaintiff's physical symptoms prevent her from performing the essential functions of her

position with Corporate Defendant.

        22.     On or about September 17, 2019, Defendant Lowndes thereafter spoke to Plaintiff

about the errors in work product, which Defendant Lowndes attempted attributed to Plaintiff's

stress level.



                                                4
Case 2:21-cv-04969-DRH-SIL Document 1 Filed 09/03/21 Page 5 of 13 PageID #: 5




       23.     Plaintiff responded that she was not feeling stressed and suspected that there was

an issue with physical health that was responsible for her errors.

       24.     Defendant Lowndes encouraged Plaintiff to slow down and take more time to

perform and check her work, enrolled Plaintiff in an online training program, and advised that

she would check in with Plaintiff in approximately two to three weeks. Plaintiff agreed.

       25.     Over the following weeks, Plaintiff's experienced an increase in physical

symptoms and continued to make minor errors in her job performance and work product.

       26.     In early October 2019, Plaintiff experienced a significant increase in physical

symptoms, including heart palpitations and hearing loss, for which she immediately sought

medical treatment.

       27.     On or about October 19, 2019, Plaintiff was diagnosed with Graves' Disease, an

immune system disorder that causes neurological symptoms including anxiety, tremors, fatigue,

and palpitations.

       28.     At all relevant times, Plaintiff's Graves' Disease interfered with one or more major

life activity, including but not limited to performing manual tasks, seeing, hearing, eating,

sleeping, lifting, bending, speaking, breathing, concentrating, thinking, communicating, and

working.

       29.     At all relevant times, Plaintiff's Graves' Disease interfered with one or more major

bodily function, including function of the auditory, immune, circulatory, endocrine, and

neurological systems.

       30.     At no relevant time did Plaintiff's Graves' Disease or its manifested symptoms

prohibit Plaintiff from performing the essential function of her position with Corporate

Defendant with reasonable accommodation.



                                                 5
Case 2:21-cv-04969-DRH-SIL Document 1 Filed 09/03/21 Page 6 of 13 PageID #: 6




       31.     Plaintiff immediately began treatment for her condition and her symptoms quickly

responded.

       32.     On or about October 23, 2019, Defendant Rollins contacted Plaintiff by Skype

message to "check in."

       33.     Plaintiff advised of her diagnosis of Graves' Disease and treatment for same,

which to date included thyroid and heart medication.

       34.     Defendant Rollins responded that she had observed Plaintiff "taking things

slower" and that Plaintiff's "documents were a little behind so I figured something was going on

just didn't know this was going on."

       35.     Defendant Rollins then asked if Graves' Disease is treatable, to which Plaintiff

responded that she understood it to be.

       36.     At no point during her October 23, 2019 communication with Plaintiff did

Defendant Rollins bring up the issue of Plaintiff's job performance or errors in her work product.

       37.     At or about 11:11 a.m. on October 24, 2019, Plaintiff later that day advised

Defendant Rollins that she would need an extra hour of lunch time for a medical appointment

and that she would make up any missed time. Defendant Rollins granted the request.

       38.     At or about 11:32 a.m. the same day, Defendant Rollins replied to an email that

Defendant Lowndes sent to her on October 8, 2019 in which Defendant Lowndes stated that she

had not seen many emails concerning Plaintiff's performance issues and asked if Plaintiff's

performance was improving. Upon information and belief, Defendant Rollins had not previously

responded to Defendant Lowndes' inquiry.




                                                6
Case 2:21-cv-04969-DRH-SIL Document 1 Filed 09/03/21 Page 7 of 13 PageID #: 7




       39.     In her reply, Defendant Rollins told Defendant Lowndes that there had been no

improvement in Plaintiff's job performance and that Plaintiff was "having some medical issues. .

. ."

       40.     The following day, on or about October 25, 2019, Defendant Lowndes telephoned

Plaintiff at her home in New York. Based on her conversations with Defendant Rollins on the

two preceding days, Plaintiff expected that Defendant Lowndes had called to discuss her medical

diagnosis and treatment in relation to her job and job performance and/or the need for additional

accommodations.

       41.     Instead, Defendant Lowndes stated that Plaintiff was still behind in her work and

making mistakes.

       42.     Now assuming that Defendant Rollins had not shared with Defendant Lowndes

Plaintiff's diagnosis and treatment, Plaintiff advised of her Graves' Disease diagnosis and her

understanding that the work product and performance issues to which Defendant Lowndes was

referring were a manifestation of her symptoms, which were even then responding to treatment.

       43.     Defendant Lowndes responded, "It's a big book of business and we need someone

who can keep up," before summarily terminating Plaintiff's employment.

       44.     Plaintiff pleaded with Defendant Lowndes to reconsider and to allow her the

opportunity to continue to address through treatment the symptoms of her Graves' Disease and

the attendant impact on her work performance. Defendant Lowndes refused.

                     EEOC AUTHORIZATION TO COMMENCE THIS ACTION

       45.     On or about February 24, 2021 Plaintiff filed a charge of disability discrimination

and retaliation against Corporate Defendant with the Equal Employment Opportunity

Commission (EEOC).



                                                 7
Case 2:21-cv-04969-DRH-SIL Document 1 Filed 09/03/21 Page 8 of 13 PageID #: 8




       46.      The EEOC issued Plaintiff a Notice of Right to Sue on or about June 4, 2021.

       47.      Plaintiff brings this action within ninety (90) days of the receipt of a Notice of

Right to Sue.

                               JURISDICTIONAL ALLEGATIONS

       48.      Plaintiff repeats and reiterates each and every allegation contained in the

foregoing paragraphs of this Complaint as if set forth fully herein.

       49.      At all times relevant herein, Corporate Defendant and Defendant Lowndes

committed a tortious act or acts, to wit, the unlawful termination of Plaintiff from employment

because of her disability, record of disability, because they perceived Plaintiff as disabled, and/or

because Plaintiff engaged in a protected activity with regard to her disability.

       50.      At all times relevant herein, Defendant Rollins aided and abetted Corporate

Defendant's and Defendant Lowndes' unlawful termination of Plaintiff from employment

because of her disability, record of disability, because they perceived Plaintiff as disabled, and/or

because Plaintiff engaged in a protected activity with regard to her disability.

       51.      At all times relevant herein, Defendants' unlawful termination of Plaintiff from

employment because of her disability, record of disability, because they perceived Plaintiff as

disabled, and/or because Plaintiff engaged in a protected activity with regard to her disability

would constitute an unlawful discriminatory practice if committed within the State of New York.

       52.      At all times relevant herein, Defendants' termination of Plaintiff from

employment because of her disability, record of disability, because they perceived Plaintiff as

disabled, and/or because Plaintiff engaged in a protected activity with regard to her disability had

an impact within the State of New York.




                                                  8
Case 2:21-cv-04969-DRH-SIL Document 1 Filed 09/03/21 Page 9 of 13 PageID #: 9




        53.    Upon information and belief, at all times relevant herein, Corporate Defendant

provides insurance services to clients in New York, including within the Eastern District of New

York.

        54.    Upon information and belief, at all times relevant herein, Corporate Defendant

contracts to supply services within the State of New York, including within the Eastern District

of New York.

        55.    Upon information and belief, at all times relevant herein, Corporate Defendant

regularly does and solicits business within the State of New York, including within the Eastern

District of New York.

        56.    Upon information and belief, at all times relevant herein, Corporate Defendant

derives substantial revenue from the performance of the above-described services within New

York, including the Eastern District of New York.

        57.    Upon information and belief, at all times relevant herein, Defendants engaged in a

persistent course of conduct within the State of New York.

        58.    Upon information and belief, at all times relevant herein, Corporate Defendant

derives substantial revenue from interstate and international commerce.

        59.    At all times relevant herein, Defendants purposefully transacted business within

the State of New York, including the Eastern District, within the meaning of N.Y. C.P.L.R. §

302(a)(1).

                             AS AND FOR A FIRST CAUSE OF ACTION

        60.    Plaintiff repeats and reiterates each and every allegation contained in the

foregoing paragraphs of this Complaint as if set forth fully herein.




                                                 9
Case 2:21-cv-04969-DRH-SIL Document 1 Filed 09/03/21 Page 10 of 13 PageID #: 10




       61.     Corporate Defendant discriminated against Plaintiff by terminating Plaintiff from

employment because of her disability, her record of disability, and/or because of Corporate

Defendant's perception that Plaintiff was disabled.

       62.     By engaging in such discrimination, Corporate Defendant violated the Americans

with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.

       63.     As a proximate result of Corporate Defendant's discriminatory acts, Plaintiff has

suffered and continues to suffer substantial losses, including the loss of past earnings, the loss of

future earnings, the loss of other employment benefits and mental anguish and emotional distress

in an amount to be proved at trial.

                            AS AND FOR A SECOND CAUSE OF ACTION

       64.     Plaintiff repeats and reiterates each and every allegation contained in the

foregoing paragraphs of this Complaint as if set forth fully herein.

       65.     Corporate Defendant and Defendant Lowndes discriminated against Plaintiff by

terminating Plaintiff from employment because of her disability, her record of disability, and/or

because of Defendants' perception that Plaintiff was disabled.

       66.     Through her actions, Defendant Rollins aided and abetted such discrimination.

       67.     By engaging in such discrimination, Defendants violated the New York Executive

Law §§ 292 and 296 et seq.

       68.     As a proximate result of Defendants' discriminatory acts, Plaintiff has suffered

and continues to suffer substantial losses, including the loss of past earnings, the loss of future

earnings, the loss of other employment benefits and mental anguish and emotional distress in an

amount to be proved at trial.




                                                 10
Case 2:21-cv-04969-DRH-SIL Document 1 Filed 09/03/21 Page 11 of 13 PageID #: 11




                             AS AND FOR A THIRD CAUSE OF ACTION

        69.     Plaintiff repeats and reiterates each and every allegation contained in the

foregoing paragraphs of this Complaint as if set forth fully herein.

        70.     Corporate Defendant retaliated against Plaintiff by terminating Plaintiff from

employment because Plaintiff engaged in protected activity with respect to her disability.

        71.     By engaging in such retaliation, Corporate Defendant violated the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.

        72.     As a proximate result of Corporate Defendant's retaliatory acts, Plaintiff has

suffered and continues to suffer substantial losses, including the loss of past earnings, the loss of

future earnings, the loss of other employment benefits and mental anguish and emotional distress

in an amount to be proved at trial.

                         AS AND FOR A FOURTH CAUSE OF ACTION

        73.     Plaintiff repeats and reiterates each and every allegation contained in the

foregoing paragraphs of this Complaint as if set forth fully herein.

        74.     Corporate Defendant and Defendant Lowndes retaliated against Plaintiff by

terminating Plaintiff from employment because of her Plaintiff engaged in protected activity with

respect to her disability.

        75.     Through her actions, Defendant Rollins aided and abetted such retaliation.

        76.     By engaging in such retaliation, Defendants violated the New York Executive

Law §§ 292 and 296 et seq.

        77.     As a proximate result of Defendants' retaliatory acts, Plaintiff has suffered and

continues to suffer substantial losses, including the loss of past earnings, the loss of future




                                                  11
Case 2:21-cv-04969-DRH-SIL Document 1 Filed 09/03/21 Page 12 of 13 PageID #: 12




earnings, the loss of other employment benefits and mental anguish and emotional distress in an

amount to be proved at trial.

                                       JURY TRIAL DEMAND

         78.    Plaintiff requests a jury trial in this matter.


         WHEREFORE, Plaintiff requests judgment:

         i.     Granting Plaintiff compensatory damages against Corporate Defendant for its

violations of the Americans with Disabilities Act of 1990 and New York Executive Law;

         ii.    Granting Plaintiff punitive damages under the Americans with Disabilities Act

against Corporate Defendant for its intentional and bad faith violations of the Americans with

Disabilities Act

         iii.   Granting Plaintiff compensatory damages against Defendants for their violations

of New York Executive Law;

         iv.    Granting Plaintiff compensatory and punitive damages against Defendants for the

mental anguish and emotional distress caused by Defendants' discriminatory and retaliatory

actions against Plaintiff;

         v.     Granting Plaintiff her costs, pre- and post-judgment interest, and reasonable

attorney’s fees; and

         vi.    Granting Plaintiff such other and further relief as seems just and proper to the

Court.




                                                   12
Case 2:21-cv-04969-DRH-SIL Document 1 Filed 09/03/21 Page 13 of 13 PageID #: 13




Dated:   Rhinebeck, New York
         September 2, 2021

                                           /s Russell G. Wheeler
                                           Russell G. Wheeler (RW0687)
                                           Charny & Wheeler P.C.
                                           9 West Market Street
                                           Rhinebeck, New York 12572
                                           Tel - (845) 876-7500
                                           Fax - (845) 876-7501
                                           rwheeler@charnywheeler.com

                                           Attorneys for Plaintiff Eileen Stapleton




                                      13
